The writ of error brings for review judgment awarding peremptory writ of mandamus against the plaintiff in error.
The legal principles involved are like those adjudicated in the case of Sholtz, et al., v. State, ex rel. Ben Hur Life Assurance Corp. (No. 2185) in which opinion was filed at the present term of the Court and the judgment is affirmed on the authority of the opinion and judgment in that case.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD and DAVIS, J.J., concur.